UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 TYRELL L. JONES EILAND,

                Plaintiff,

        v.                                           Civil Action No. 22-106 (FYP)

 HOWARD UNIVERSITY,

                Defendant.


                                             ORDER
       On January 13, 2022, Plaintiff Tyrell L. Jones Eiland filed a Complaint against Defendant

Wayne A.I. Frederick, president of Howard University. See ECF No. 1. On April 21, 2022,

Plaintiff filed an Amended Complaint, adding Howard University as a Defendant. See ECF No.

11. Defendant Frederick filed a Motion to Dismiss Plaintiff’s Complaint pursuant to Federal

Rule of Civil Procedure 12(b)(6), see ECF No. 13; and the Court granted that Motion as

conceded, after Plaintiff failed to respond to the Motion in the time allowed by the Court’s

Order. See Order, dated June 10, 2022.

       Defendant Howard University filed a Motion to Dismiss on June 23, 2022. See ECF No.

17 (Defendant’s Motion). Because Plaintiff is proceeding pro se, the Court issued an Order

advising Plaintiff of his obligation to respond to Defendant’s Motion to Dismiss, under the

Federal Rules of Civil Procedure and the Local Rules of this Court, and setting the deadline of

July 21, 2022, for Plaintiff to file his response. See Order, dated June 23, 2022 (citing Fox v.

Strickland, 837 F.2d 507, 509 (D.C. Cir. 1988); and Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir.

1992)). The Court further cautioned Plaintiff that failure to respond could result in the Court

granting the Motion as conceded. Id.
       Plaintiff neither filed an opposition to Defendant’s Motion to Dismiss, nor requested an

extension of time to respond to the Motion, within the time allowed in the Court’s Order. Local

Civil Rule 7(b) provides that if a memorandum in opposition to a party’s motion is not filed

within the prescribed time, “the Court may treat the motion as conceded.” Rule 7(b) “is a

docket-management tool that facilitates efficient and effective resolution of motions.” Texas v.

United States, 798 F.3d 1108, 1113 (D.C. Cir. 2015) (quoting Fox v. Am. Airlines, Inc., 389 F.3d

1291, 1294 (D.C. Cir. 2004)). “The Court need not provide notice before enforcing the rule or

offer a party an opportunity to explain its failure to comply.” Vemuri v. Napolitano, 771 F.

Supp. 2d 27, 28 (D.D.C. 2011) (citing Fox, 389 F.3d at 1295).

       Given Plaintiff’s failure to respond to Defendant Howard University’s Motion, pursuant

to Local Civil Rule 7(b), it is hereby

       ORDERED that Defendant Howard University’s Motion to Dismiss is GRANTED as

conceded.

       SO ORDERED.



                                                    ____________________________
                                                    FLORENCE Y. PAN
                                                    United States District Judge

Date: August 5, 2022




                                                2